Case 2:19-cv-00736-DSC Document1 Filed 06/21/19 Page 1of4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

MONA BLAKESLEE
2153 Carson Hill Road
Dubois, PA 15801,

 

No.:
Plaintiff
Vv.

SUN LIFE ASSURANCE COMPANY
OF CANADA,
One Sun Life Executive Park
Wellesley Hills, MA 02481-5699

Defendant.

NOTICE OF REMOVAL

 

Defendant Sun Life Assurance Company of Canada (“Sun Life’), timely files this Notice
of Removal pursuant to 28 U.S.C. § 1331, 29 U.S.C. § 1132(e) and 28 U.S.C. § 1441(a), (b) and
(c), removing the above-captioned action to the United States District Court for the Western
District of Pennsylvania, from the Court of Common Pleas of Allegheny County, and avers:

1, This lawsuit was commenced by Plaintiff by the filing of a Writ of Summons in the
Court of Common Pleas of Allegheny County, Commonwealth of Pennsylvania on November 30,
2018,

2. The Complaint was served on Defendant on June 7, 2019. A true and correct copy
of the Complaint is attached hereto as Exhibit “A.”

3, Plaintiff's allegations against Sun Life, as set forth in the Complaint, are in
connection with the denial of a claim for benefits under a group life insurance policy issued by

Sun Life (“Policy”). See Complaint.

136793 1v.1

 
Case 2:19-cv-00736-DSC Document1 Filed 06/21/19 Page 2 of 4

4, The group Policy was issued by Sun Life to Ruan Transportation Corporation
(“Ruan”). See Sun Life Group Policy No, 221459-001, attached as Exhibit “B.” As stated in the
Policy, premiums for the coverage were funded in part by Ruan. Plaintiff concedes as much.
Complaint, para. 9.

5. A cause of action filed in state court seeking recovery of benefits under an
employee welfare benefit plan is removable to federal court pursuant to 28 U.S.C. § 1441(c) as an
action arising under a federal law. See Metropolitan Life Insurance Company v. Taylor, 481 U.S.
58 (1987); Pilot Life Insurance Company y, Dedeaux, 481 U.S. 41 (1987).

6. This Court has subject matter jurisdiction over this action based upon the Employee
Retirement Income Act of 1974 (ERISA); and in particular, 29 U.S.C. §§ 1132 (a),(e)(1) and
1132(f). As a civil action founded upon a claim of right arising under the laws of the United States,
this action may be removed to this court pursuant to the provisions of 28 U.S.C. § 1441(a), (b) and
(c). Those provisions give the district courts jurisdiction to hear civil actions brought to recover
employee benefits even where the civil action asserts a state law claim. See Metro. Life, 481 U.S.
at 65-66 (“If a plaintiffs state-law claims are completely preempted by ERISA, the complaint is
converted from ‘an ordinary state common law complaint into one stating a federal claim for
purposes of the well-pleaded complaint rule’”.) The purpose of this principle it to assure nationally
uniform administration of such plan. See Pilot Life v. Dedeaux, 481 U.S. 41, 46. Thus, federal
| question jurisdiction exists under 28 U.S.C. § 1331.

7. This Notice of Removal is being filed within thirty (30) days of defendant’s receipt

of the Complaint as required by 28 U.S.C. § 1446(b).

136793 1v.1

 
Case 2:19-cv-00736-DSC Document1 Filed 06/21/19 Page 3of4

8. No pleadings, process or orders other than the Complaint have been served on Sun
Life and therefore no other pleadings, process or orders are attached to this Notice as required by
28 U.S.C. § 1446(a).

9, All fees required by law in connection with this notice have been filed by
Defendant.

WHEREFORE, Sun Life Assurance Company of Canada removes the above-captioned
matter to the United States District Court for the Western District of Pennsylvania from the Court

of Common Pleas of Allegheny County.

Respectfully submitted,

WILSON ELSER MOSKOWITZ EDELMAN &
DICKER, LLP

BY: sMJoshua Bachrach
Joshua Bachrach, Esquire
Atty. Id. No. 68788
Two Commerce Square
2001 Market Street, Suite 3100
Philadelphia, PA 19103
(215) 627-6900 / (215) 627-2665 (f)
Joshua.Bachrach@wilsonelser.com

Date: June 21, 2019 Attorneys for Sun Life Assurance

Company of Canada

136793 1v.1

 
Case 2:19-cv-00736-DSC Document1 Filed 06/21/19 Page 4of4

CERTIFICATE OF SERVICE
The undersigned counsel for defendant, Sun Life Assurance Company of Canada hereby
certifies that a true and correct copy of the foregoing Notice of Removal was served on the all
counsel of record electronically via the Court’s ECF system when uploaded for filing, or
alternatively by U.S. Mail, postage prepaid, addressed to:
David M. Kobylinski, Esq..
KOBYLINSKI + KOBYLINSKI

515 Court Place, Ste 4
Pittsburgh, PA 15219

BY:  sMJoshua Bachrach
Joshua Bachrach, Esquire

Date: June 21, 2019

136793 1v.1
